DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not teach” a shift register unit, comprising: 
 	an input terminal configured to receive an input pulse; 
 	a first voltage terminal configured to receive a first voltage; 
 	a second voltage terminal configured receive a second voltage; 
 	a first clock terminal configured to receive a first clock signal; 
 	a second clock terminal configured to receive a second clock signal; 
 	an output terminal configured to output an output signal; 
 	an input circuit configured to, in response to the first clock signal received at the first clock terminal being active, bring the second voltage terminal into conduction with a first node, and bring the input terminal into conduction with a second node; 
 	a control circuit configured to, in response to the second clock signal received at the second clock terminal being active and a potential of the second node being at active potential, make change a potential of the first node to inactive potential; and 
 	an output circuit configured to, in response to the potential of the first node being at active potential, bring the first voltage terminal into conduction with the output terminal, and in response to the potential of the second node being at active potential, bring the second clock terminal into conduction with the output terminal.”
 	Specifically, none of the prior teaches the shift register which uses a control circuit in addition to the input and output circuit which in response to the second clock signal received at the second clock terminal make change a potential of the first node to inactive potential.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Chen (US Pub: 2019/0012976 A1) and Kang (US Pub: 2002/0000961 A1) are cited to teach the closest type of shift register design for gate line control of a flat panel display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        April 2, 2021